DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 10/13/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 4/18/2022 are hereby withdrawn. The 112b rejection of claims 47-50 and 103 rejection of claims 47-60 have been withdrawn in light of applicants claim amendments and arguments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 51, 53-55 and 57-60 are amended. Claims 47-50 are canceled. Claims 51-60 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/298,772, PRO 62/337,994, PRO 62/345,520, PRO 62/363,625, PRO 62/410,496, PCT/US17/17652 and CON 15/998,558 filed on 2/23/2016, 5/18/2016, 6/3/2016, 7/18/2016, 10/20/2016, 2/13/2017 and 8/15/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/23/2016.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. "AAV Vector-Mediated CRISPR Attacks on Proviral HIV-1 DNA for Purging of Cellular Reservoirs." Molecular Therapy 23 (2015) (hereinafter Boerner, reference of record) in view of Zhang et al. US 2014/0357530 A1, published 12/4/2014 (hereinafter Zhang, reference of record), Littman et al. US 2011/0159025, published 6/30/2011 (hereinafter Littman) and Xie et al. "sgRNAcas9: a software package for designing CRISPR sgRNA and evaluating potential off-target cleavage sites." PloS one 9.6 (2014): e100448 (hereinafter Xie). This rejection is newly applied to address applicants claim amendments on 10/13/2022. 
Boerner describes the use of AAV/CRISPR vectors for the targeted cleavage of integrated HIV-1 proviral DNA. Boerner identified AAV9 as a capable vector for transducing >65% of primary human CD4+ T cells. Boerner created AAV9 vector genomes that express two essential CRISPR components, including a Cas9 protein and a gRNA directed against either HIV-1 LTRs or against HIV structural viral genes such as Gag. Boerner validated the CRISPR vector efficiency and specificity using a T7 endonuclease assay and showed successful Cas9-mediated induction of double-stranded DNA breaks at specific HIV-1 target regions. Boerner then engineered gRNAs against two HIV-1 LTRs and the viral Gag gene and found a 63.5% cutting efficiency. According to Boerner’s description, this equals three separate gRNAs wherein two are directed to HIV-1 LTRs and one is directed to HIV-1 viral Gag genes. Boerner then compared these results to “first-generation” single gRNA vector systems. Boerner’s description of simultaneous cleavage at three different cites (5’LTR, 3’LTR and Gag) indicates an equivalent mechanism to the claimed “gRNA are capable of excising intervening sequences between the first target sequence and the second target sequence” since Boerner states “the described experiments prove the possibility to target, cut and destroy integrated HIV-1 proviral DNA with AAV/CRISPR vectors in human cells”. Boerner also investigated a multiplex approach using three gRNAs under the control of the U6, H1 and 7SK promoters in a single vector particle. Although Boerner describes targeting HIV-1 Gag genes through a “first gRNA” and HIV-1 LTRs through a “second gRNA”, Boerner does not expressly describe targeting the Gag region having at least 80% sequence identity to SEQ ID NO: 92, or a reverse complement thereof, as described in newly amended claim 51. 
Similarly, Zhang describes the therapeutic applications of CRISPR-Cas9 towards HIV (Zhang, example 21 pg 68, and example 25 pg 75). Zhang describes how CRISPR-Cas9 can be deployed against viral DNA sequences for targeted disruption and deletion of latent viral genomes even in the absence of ongoing viral production (Zhang para 578). Zhang describes using conventional adenoviral-mediated infection methods to introduce CRISPR-Cas9 into the host immune system. Zhang teaches AAV9 as a suitable vector for targeted CRISPR-Cas9 delivery (Zhang, para 557 and para 634). Zhang describes engineering specific gRNAs against HIV-1, which provide maximal coverage of HIV-1 variants (Zhang para 584 and 585). Zhang describes the excision of intervening sequences between multiple gRNAs to allow for the complete deletion of intervening viral sequences leading to disruptions in HIV viral gene functions (Zhang, para 60, 66, 211, 579, 584). Neither Zhang nor Boerner describe targeting the Gag region with a gRNA corresponding to SEQ ID NO: 92.
However, SEQ ID NO: 92 corresponds to a known sequence within the Gag coding region as shown by Littman. Like Boerner and Zhang, Littman acknowledges that Gag proteins are important in modulating and enhancing activation and immune response to HIV antigens (Littman, para 20). As shown in the sequence search results below, Littman discloses SEQ ID NO: 8 which fully encompasses SEQ ID NO: 92 from the instant invention. 

    PNG
    media_image1.png
    138
    566
    media_image1.png
    Greyscale

Furthermore, there exists publicly available software programs to design gRNAs for CRISPR systems for known genomic targets. For instance, Xie describes a publicly available software program and corresponding methodologies for the rational design of gRNAs for CRISPR genomic editing systems (Xi, abstract). Xie outlines a workflow diagram in Fig 1 which describes identifying a target gene sequence, finding CRISPR target sites, evaluating off-target effects, expressing the gRNA in a vector and extracting the desired length of nucleotide sequences flanking the on or off target cleavage sites (Xi, Fig 1). Xi also describes workflow and filter criteria for selecting candidate CRISPR target sites (protospacers) with high specificity (Xi, Fig 4). 
It would have been prima facie obvious to one of ordinary skill in the art to use the rational gRNA design methodologies described by Xie to design a second gRNA corresponding to SEQ ID NO: 92 within the known Gag coding region as identified by Littman and apply it to the CRSPR Cas9-based genomic editing system described by Boerner and Zhang for the excision and deletion of integrated HIV-1 proviral DNA with AAV/CRISPR vectors in human cells. It would have been a matter of applying known gRNA design methodologies to experiment with various gRNAs corresponding to Gag gene targets. Xi shows that there are predictable ways to experiment with many spacer sequences in order to minimize off target effects and improve cutting efficiencies (Xie, Fig 1). Xi outlines both computational and experimental approaches to predictably experiment and validate CRISPR target sites corresponding to known gene target sequences like Gag. One would have been motivated to do this since Boerner expressly describes targeting HIV structural viral genes such as Gag in combination with gRNAs against two HIV-1 LTRs for the targeted excision of intervening sequences between gRNAs. Furthermore, since there are a finite number of possible gRNAs which could target the structurally important Gag region, it would have been obvious to derive gRNAs corresponding to SEQ ID NO: 92 following the rational gRNA design methodologies described by Xie and apply it to the AAV9/CRISPR system for the targeted excision of integrated HIV-1 proviral DNA described by Boerner and Zhang. One would have a reasonable expectation of success given the well-established workflows for evaluating gRNAs and the relative interchangeability of different gRNAs in CRISPR-Cas9 systems. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 51-54 to have been prima facie obvious to at the time the invention was made.

Claims 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (supra), Zhang (supra), Littman (supra) and Xie (supra) as applied to claims 51-54 above in further view of Littman (supra). This rejection is newly applied to address applicants claim amendments on 10/13/2022.
A description of Boerner, Zhang, Littman and Xie can be found above. Neither Boerner, Zhang, Littman nor Xie expressly describe targeting the LTR region having at least 80% sequence identity to SEQ ID NO: 207, or a reverse complement thereof, as described in newly amended claim 55. 
However, SEQ ID NO: 207 corresponds to a known sequence within the LTR of the human HIV sequence as shown by Littman. As shown in the sequence search results below, Littman discloses SEQ ID NO: 1 which fully encompasses SEQ ID NO: 207 from the instant invention. 

    PNG
    media_image2.png
    139
    581
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to use the rational gRNA design methodologies described by Xie to design a first gRNA corresponding to SEQ ID NO: 207 within the known HIV-1 LTRs as identified by Littman and apply it to the CRSPR Cas9-based genomic editing system described by Boerner and Zhang for the excision and deletion of integrated HIV-1 proviral DNA with AAV/CRISPR vectors in human cells. It would have been a matter of applying known gRNA design methodologies to experiment with various gRNAs corresponding to LTR targets. Xi shows that there are predictable ways to experiment with many spacer sequences in order to minimize off target effects and improve cutting efficiencies (Xie, Fig 1). Xi outlines both computational and experimental approaches to predictably experiment and validate CRISPR target sites corresponding to known gene target sequences like the HIV-1 LTRs. One would have been motivated to do this since Boerner expressly describes targeting HIV-1 LTRs in combination with HIV Gag for the targeted excision of intervening sequences between gRNAs. Furthermore, since there are a finite number of possible gRNAs which could target the HIV-1 LTRs, it would have been obvious to derive gRNAs corresponding to SEQ ID NO: 207 following the rational gRNA design methodologies described by Xie and apply it to the AAV9/CRISPR system for the targeted excision of integrated HIV-1 proviral DNA described by Boerner and Zhang. One would have a reasonable expectation of success given the well-established workflows for evaluating gRNAs and the relative interchangeability of different gRNAs in CRISPR-Cas9 systems. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 51-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 24, 29, 32, 33 and 34 of copending Application No: 15/998,558 (US Patent Application Publication Number 2019/0225963). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is repeated for the same reasons as described in the office action mailed 4/18/2022. A reply to applicant’s traversal is found below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to a an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence. The competing claims would fully anticipate the instantly claimed invention, which is drawn to an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence, and wherein the first gRNA comprises a sequence having at least 80% sequence identity to SEQ ID NO: 207; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence, and wherein the second gRNA comprises a sequence having at least 80% sequence identity SEQ ID NO: 92. All of the dependent limitations are anticipated by the competing claims. Therefore, the presently claimed invention embraces the competing claims.

Response to Traversal
Applicant submits that claims 51-60 as currently amended are patentably distinct over the co-pending claims. Applicant requests that the rejection be held in abeyance until allowable subject matter is determined. 
It is noted that the electronic terminal disclaimer was disapproved on 9/30/2021. Applicant is invited to submit a request under 37 CFR 1.46(c) as stated in the terminal disclaimer review decision document. The rejection is maintained accordingly. 

Claims 51-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No: 17/017,037 (US Patent Application Publication Number 2021/0052709). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is repeated for the same reasons as described in the office action mailed 4/18/2022. A reply to applicant’s traversal is found below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to a composition for treating a retroviral infection comprising at least two gRNAs and a CRISPR endonuclease targeting LTR and gag regions of the HIV genome. The competing claims would fully anticipate the instantly claimed invention, which is drawn to an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence, and wherein the first gRNA comprises a sequence having at least 80% sequence identity to SEQ ID NO: 207; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence, and wherein the second gRNA comprises a sequence having at least 80% sequence identity SEQ ID NO: 92. All of the dependent limitations are anticipated by the competing claims. Therefore, the presently claimed invention embraces the competing claims.

Response to Traversal
No specific arguments can be found. 
The rejection is maintained accordingly. 

Claims 51-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 16-17, 19-20, 26, 29, 50-57 of Application No: 15/578,372 (US Patent Application Publication Number US 2018/0296649; notice of allowance has been sent on 12/7/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is repeated for the same reasons as described in the office action mailed 4/18/2022. A reply to applicant’s traversal is found below.
The patented claims are drawn to a compositing comprising a CRISPR Cas9 endonuclease and two gRNAs targeting the LTR and GagD region of the HIV genome. Thus, the patented claims would fully anticipate the instantly claimed invention, which is drawn to an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence, and wherein the first gRNA comprises a sequence having at least 80% sequence identity to SEQ ID NO: 207; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence, and wherein the second gRNA comprises a sequence having at least 80% sequence identity SEQ ID NO: 92. All of the dependent limitations are anticipated by the competing claims. Therefore, the presently claimed invention embraces the competing claims.

Response to Traversal
No specific arguments can be found. 
The rejection is maintained accordingly. 

Claims 51-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of Application No: 16/875,271 (US Patent Application Publication Number US 2020/0282025; notice of allowance has been sent on 11/4/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is repeated for the same reasons as described in the office action mailed 4/18/2022. A reply to applicant’s traversal is found below.
The patented claims are drawn to a method for excising a HIV sequence from the genome of a mammalian cell using a CRISPR Cas9 endonuclease and two gRNAs targeting the LTR and GagD region of the HIV genome. Thus, the patented claims would fully anticipate the instantly claimed invention, which is drawn to an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence, and wherein the first gRNA comprises a sequence having at least 80% sequence identity to SEQ ID NO: 207; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence, and wherein the second gRNA comprises a sequence having at least 80% sequence identity SEQ ID NO: 92. All of the dependent limitations are anticipated by the competing claims. Therefore, the presently claimed invention embraces the competing claims.

Response to Traversal
No specific arguments can be found. 
The rejection is maintained accordingly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699